ITEMID: 001-106427
LANGUAGEISOCODE: ENG
RESPONDENT: RUS
BRANCH: CHAMBER
DATE: 2011
DOCNAME: CASE OF ALIM v. RUSSIA
IMPORTANCE: 3
CONCLUSION: No violation of Art. 5-1-f;Violation of Art. 8 (in case of expulsion from Russia);Remainder inadmissible;Non-pecuniary damage - award
JUDGES: Anatoly Kovler;Elisabeth Steiner;Julia Laffranque;Khanlar Hajiyev;Linos-Alexandre Sicilianos;Peer Lorenzen
TEXT: 4. The applicant was born in 1981 and lives in the Krasnodar region.
5. According to the applicant, in 1995 he signed a contract with a Russian football club as a football player, obtained a Russian visa and settled in Russia. Later on, he gave up football because of an injury and entered (some time between 1998 and 2002) a higher educational institution in Krasnodar.
6. It appears that since 2003 or 2004 the applicant has been living in the Krasnodar region with a Russian national, Ms A., as common-law husband and wife. The applicant has been lawfully resident in Russia at least since 20 October 2004. In April 2005 Ms A. gave birth to a son. The applicant formally acknowledged paternity. The boy was given the applicant’s last name and patronymic.
7. On 20 June 2006 the applicant was expelled from the University because of his failure to attend classes. It appears that on 9 September 2006 the document authorising his stay in Russia (apparently a student visa) was revoked.
8. According to the applicant, he applied to a private firm for assistance in obtaining or renewing his visa. It is alleged that an employee of this firm handed over the applicant’s passport to the local Federal Security Office.
9. On 25 October 2006 Ms A. gave birth to a daughter. Although for unspecified reasons the applicant did not formally register paternity, he never contested it and the girl has his first name as a patronymic.
10. On 3 November 2006 the applicant was arrested by officers of the Russian Federal Migration Service (“FMS”). On the same day the Oktyabrskiy District Court of Krasnodar found the applicant guilty of the administrative offence of violating the residence regulations for foreign nationals (see paragraph 26 below) and imposed on him a fine of 1,500 Russian roubles (RUB). The applicant was then released. He did not appeal against this court decision and paid the fine.
11. As the applicant had no valid authorisation to remain in the country he was provided with a transit visa valid from 7 to 16 November 2006, to enable him to leave Russia. However, he did not leave the country, because, as he explained, his wife had recently given birth to their second child and he had to take care of their first child.
12. The applicant stated that between 1 and 10 January 2007 he could not make any arrangements to regularise his residence status due to the closure of public offices during the public holidays in Russia.
13. On 11 January 2007 the applicant was subjected to an identity check by FMS officers. As he had no valid document, the officers arrested him and took him to the FMS premises, where they drew up an administrative offence report concerning a violation of residence regulations for foreigners (see paragraphs 26 and 33 below). The report reads as follows:
“[The applicant] was subjected to an identity check and could not provide evidence of his compliance with the requirement of temporary registration for a period longer than three days of residence...
I have been informed of my procedural rights, including the right to have access to the record and other materials, the right to legal assistance...Court proceedings, which may result in an administrative arrest or administrative removal from Russia, should be carried out in the presence of the person concerned...[the applicant’s signature]
The person’s explanations: {in handwriting in the Russian language} I did not have enough time to renew my registration status.”
14. According to the applicant, after his arrest he asked in vain to see a lawyer and an interpreter. Having drawn up the report, the FMS officers told the applicant where he should sign it, which he did. One of them wrote down the applicant’s oral explanations (see above). In the applicant’s submission, his language skills were at the time limited: although he could speak and understand some Russian, he had no writing skills.
15. Later the same day the applicant was taken to the Leninskiy District Court of Krasnodar. The court held a hearing, at which, however, no lawyer or interpreter was designated to assist the applicant. According to the applicant, he was unable to make oral submissions to the court concerning his family status. The District Court judgment reads as follows:
“[The applicant] had arrived in Krasnodar in November 2004, for educational purposes. During an identity check on 11 January 2007 at his place of his residence it emerged that he had had offence report, the court considers that [the applicant] violated the residence regulations for foreign nationals and thus committed an offence under Article 18.8 of the Code of Administrative Offences.”
The court sentenced the applicant to a fine in the amount of twenty times the minimum wage (RUB 2,000). The court also ordered the administrative removal of the applicant from Russia, and that he be detained until removal in a special detention facility situated in the village of Kopanskoy.
16. On 22 January 2007 a lawyer appealed on behalf of the applicant against the first-instance judgment, requesting that the administrative removal be annulled. He argued that the administrative offence report was unlawful, as the applicant had not been provided with an interpreter at the FMS. He also mentioned that the removal would affect his client’s family life, arguing as follows:
“The court failed to examine the entirety of the relevant circumstances...Since 2003 [the applicant] has been living with a Russian national, A., and has two children, born in 2005 and 2006...These circumstances show that he has a family life...The court did not provide reasons for applying a subsidiary penalty of administrative removal in respect of [the applicant] and did not take account of the matters relating to his family life in Russia. Nor did the court assess the fact that administrative removal would prevent [the applicant] for five years from obtaining permission for temporary residence in Russia. The court should have provided reasons for considering that removal was the only way of striking a fair balance between the private and public interests at stake.”
17. On 24 January 2007 the Krasnodar Regional Court dismissed the appeal and upheld the first-instance judgment. Apparently, no oral hearing had been held. The appeal court stated as follows:
“The argument relating to the existence of a relationship with A. cannot be considered as a ground for residence in Russia without valid permission issued by the competent authority. In addition, [the applicant] had already been fined for a similar offence, whilst no administrative removal had been ordered. Taking account of all circumstances, including [the applicant’s] personality and both mitigating and aggravating circumstances, it should be concluded that the first-instance court issued a lawful decision.”
The appeal court further stated that, according to the administrative report, the applicant had been informed of his rights but had not asked for an interpreter and had made a handwritten note in Russian on the report.
18. The applicant’s lawyer continued to complain about the measure of administrative removal against his client. On 2 March 2007 the Regional Prosecutor’s Office informed the lawyer that the removal was lawful. On or around 14 March 2007 the applicant lodged an application for supervisory review in respect of the court decisions of 11 and 24 January 2007. On 2 April 2007 the Regional Court informed the lawyer that his complaint had been examined by way of supervisory review and that no violations had been found.
19. On an unspecified date, the applicant lodged an application for supervisory review before the Supreme Court of Russia. On 4 May 2007 a judge of the Supreme Court rejected it. He stated that the absence of an interpreter could not serve as a reason for quashing the decision, that the applicant had not registered a marriage with Ms A. and that the defence had not provided the district court or the supervisory-review court with evidence confirming that the applicant was the father of the two children.
20. According to the applicant, the FMS officers repeatedly told him that the State authorities had no funds to pay for his expulsion and told him to return to Cameroon at his own expense. According to the Government, since the applicant’s national passport had expired on 6 June 2007 it was necessary to make arrangements to renew it.
21. By a letter of 6 July 2007 the Regional Prosecutor’s Office informed Ms A. that the removal order could not be enforced because no funds had been allocated for this purpose in the federal budget and the applicant’s passport had expired. It was noted that arrangements were being made by the Embassy of Cameroon to issue a departure certificate and travel documents to the applicant. On 9 July 2007 the Embassy issued a travel document. Apparently, Ms A. purchased for the applicant a train ticket to Moscow.
22. The applicant was released on 16 July 2007. In March 2011 the applicant’s lawyer submitted to the Court a letter from the applicant. In that letter the applicant stated that after his release he had been living with his family in the Krasnodar Region; he had to be discreet because he did not want to be arrested and because the order of administrative removal against him remained enforceable; he could no longer regularise his stay in Russia; he could not work or initiate any administrative procedures concerning marriage or paternity. By April 2011 the removal measure had not been enforced in respect of the applicant.
23. From 11 January to 16 July 2007 the applicant was detained in Kopanskoy detention facility.
24. According to the applicant, during his detention he was kept in a metal trailer. In winter the temperature in the trailer was at times as low as 5 degrees Celsius, while in summer it was very hot inside. The applicant was provided with food once a day. He was obliged to do unpaid physical work. His state of health deteriorated significantly, to the extent that an ambulance was called for him on several occasions.
25. According to the Government, in the living quarters of the detention centre each detainee was provided with an individual bed, bedding and bedside table. The living quarters provided access to water and electricity. A shower room was made available to detainees. Each detainee was afforded three square metres of floor space. Each unit had its own heating system. The applicant was provided with the requisite medical assistance. For instance, on 24 April 2007 he was admitted to hospital because of an abdominal contusion. The applicant received visits from his lawyer, Ms A. and other persons, who supplied him with food and clothes. No detainee was required to work in the detention facility.
26. Article 18.8 (1) of the Code, in its version in force in January 2007, concerned the following violations of residence regulations by foreign nationals: absence of documents confirming the right to reside in Russia and non-observance of the registration procedure or residence procedure. The above violations were punishable by a fine with or without administrative removal from Russia.
27. A deportation order is enforced by transferring the person concerned to the authorities of a foreign State or by the voluntary departure of this person under the supervision of the deporting authority (Article 32.10 § 1). A court is empowered to detain the person concerned until his actual deportation (Article 32.10 § 5). The detainee should be kept at the place assigned for this purpose or in specialised detention facilities, which should have appropriate sanitary conditions and prevent voluntary departure (Articles 27.3 and 27.6 of the Code). The detainee should be fed and given medical assistance in compliance with the rules adopted by the Government.
28. In ruling no. 6-П of 17 February 1998 the Constitutional Court held, with reference to Article 22 of the Russian Constitution, that detention of a person to be removed from Russia for more than forty-eight hours required a court decision, which should establish that detention is indispensable for enforcing the removal; the court should assess the lawfulness and reasons for detention; detention for an indefinite period of time would be unacceptable since it would be capable of amounting to a separate form of punishment, which is not prescribed by the Constitution.
29. Article 31.9 of the CAO provided, at the time, that a decision imposing an administrative penalty could not be enforced after the expiry of a one-year period since the date on which this decision had become final. This period could be suspended if the defendant had impeded or was impeding enforcement proceedings.
30. Section 5 of the Act provides that a foreigner should leave Russia after the expiry of the authorised period, except when on the date of expiry he has already obtained an authorisation for extension or renewal, or when his application for extension and the relevant documents have been accepted for processing. A deportee should bear the cost of his or her deportation unless he has no means (section 31 § 5 of the Act). The deportee should be detained under a court order in a specialised detention facility until deportation (section 31 § 9).
31. Section 7 § 1 (3) of the Act provides that a temporary residence permit could not be issued to a foreigner who had been deported from Russia within the previous five years.
32. In decision no. 86-АД05-2 of 7 December 2005, the Supreme Court of Russia considered that it was incumbent on a national court to examine whether enforcement of a deportation order was compatible with Article 8 of the Convention. Given that section 7 of the Foreigners Act prevented a deportee from claiming a temporary residence permit for five years, “a serious issue [could] arise as to an interference with [the persons’] right for respect of their family life”. In another decision, the Supreme Court varied its reasoning, stating that enforcement of a deportation order “results in the violation of fundamental family ties and impedes the family’s reunification” (decision no. 18-АД05-13 of 24 January 2006). The Supreme Court subsequently considered that a deportation order should be based on considerations which confirm the necessity of such a measure “as the only possible way of ensuring a fair balance between public and private interests” (decision no. 86-АД06-1 of 29 March 2006).
33. Until 15 January 2007 the Foreigners Act contained provisions concerning registration of foreigners. Foreigners had to apply for “registration” within three days of arrival in Russia (sections 20 and 21).
34. Under section 27 of the Act re-entry should be refused to a foreign national for five years of the date on which he or she has been previously subject to administrative removal from Russia.
35. Article 47 of the Family Code provides that the rights and obligations of parents and their children are based on their descent/parentage, which has been lawfully established. Paternity of a person who is not married to the child’s mother should be established by a joint declaration to a competent authority or in court proceedings (Articles 48 and 49).
36. As confirmed by the Constitutional Court (decision no. 26-O of 17 May 1995), Russian law does not recognise “unregistered marriage”, which does not entail any legal consequences.
VIOLATED_ARTICLES: 8
NON_VIOLATED_ARTICLES: 5
NON_VIOLATED_PARAGRAPHS: 5-1
NON_VIOLATED_BULLETPOINTS: 5-1-f
